 



Exhibit 10-R
AMENDED AND RESTATED AGREEMENT
     This Amended and Restated Agreement (the “Agreement”) dated as of
December 12, 2006 is made and entered into between Ford Motor Company, a
Delaware corporation (“Ford”), and Ford Motor Credit Company, a Delaware
corporation (“Ford Credit”).
RECITALS
     A. Ford Credit supports the sale of Ford’s products by providing, among
other things, wholesale, retail and lease financing for the purchase and lease
of those products.
     B. Ford Credit is highly dependent on the public debt markets to raise
funds for its business.
     C. Ford Credit’s ability to raise funds in the public debt markets is
highly dependent on its credit ratings, which, in turn, are dependent on the
level of Ford Credit’s equity capital, the quality of its assets and its
liquidity.
     D. It is important to the success of Ford that Ford Credit remains a viable
finance company that can fund itself in the public debt markets and continue
supporting the sale of Ford’s products.
     E. Towards maintaining the viability of Ford Credit, the parties entered
into an agreement dated October 18, 2001 (the “October 18, 2001 Agreement”) that
provides for certain agreements regarding transactions between them and the
creditworthiness of Ford Credit.
     F. The parties desire to amend the October 18, 2001 Agreement to, among
other things, provide for the right to offset their obligations to each other.
     NOW, THEREFORE, for good and valuable consideration and the mutual
agreements herein provided, the parties agree as follows:
     1. The parties agree that all Affiliate Receivables (as defined below)
shall be on arm’s-length terms. For purposes hereof, “Affiliate Receivables”
means any advance, loan, extension of credit, or other financing to Ford or any
affiliate of Ford whose assets and liabilities are classified on Ford’s
consolidated balance sheet as Automotive (“Automotive Affiliate”). Ford Credit
shall enforce, and cause any affiliate of Ford Credit whose assets and
liabilities are consolidated with Ford Credit’s on Ford Credit’s consolidated
balance sheet (“Credit Affiliate”) to enforce, all Affiliate Receivables in a
commercially reasonable manner, and Ford shall pay, shall cause its Automotive
Affiliates to pay and shall guarantee its Automotive Affiliates’ payment of,
Affiliate Receivables in accordance with their terms.
     2. Ford Credit shall not, nor shall it permit any Credit Affiliate to,
guarantee any indebtedness of (other than Permitted Guarantees), or purchase any
equity securities issued by, or make any other investment in, Ford (parent
company only) or any Automotive Affiliate. In addition, Ford Credit shall not,
nor shall it permit any Credit Affiliate to, purchase or finance any real
property (other than Permitted Mortgages) or manufacturing equipment (including
tooling)





--------------------------------------------------------------------------------



 



from or of Ford or any Automotive Affiliate that is classified as an Automotive
asset on Ford’s consolidated balance sheet. Ford shall not, nor shall it permit
any Automotive Affiliate to request or require Ford Credit or any Credit
Affiliate to do any of the transactions prohibited by this paragraph 2. For
purposes hereof, “Permitted Guarantees” shall mean guarantees by Ford Credit or
Credit Affiliates of indebtedness of Ford or Automotive Affiliates which at any
time does not exceed $500 million in the aggregate, and “Permitted Mortgages”
shall mean financing by Ford Credit or Credit Affiliates of real property of
Ford or Automotive Affiliates which at any time does not exceed $500 million in
the aggregate.
     3. Ford and Ford Credit agree that Ford Credit’s total stockholder’s equity
as stated on or reflected in its consolidated financial statements shall, at the
end of any calendar quarter during which this Agreement is in effect, be
maintained at a commercially reasonable level appropriate to support the amount,
quality and mix (i.e., retail finance receivables, wholesale finance receivables
and lease receivables) of Ford Credit’s assets as stated on or reflected in its
consolidated financial statements for the same calendar quarter, taking into
account general business conditions affecting Ford Credit.
     4. Ford Credit shall, and shall cause each Credit Affiliate to, conduct its
business, including its finance and lease business, in a prudent and
commercially reasonable manner, including maintaining and adhering to credit
risk underwriting standards for finance and lease receivables and residual
assumptions for lease receivables it acquires or originates that are consistent
with industry standards. Ford shall not, nor shall it permit any Automotive
Affiliate to, require Ford Credit or any Credit Affiliate to accept credit or
residual risk beyond what it would be willing to accept acting in a prudent and
commercially reasonable manner. For avoidance of doubt, acquisition or
origination of finance or lease receivables having terms that are not
market-based shall be considered to be prudent and commercially reasonable if
subsidies (in the form of interest rate subvention payments, guarantees,
residual risk sharing arrangements or otherwise) are provided by Ford or an
Automotive Affiliate in an amount sufficient to assure that Ford Credit or a
Credit Affiliate, as the case may be, will receive the economic benefits of such
receivables as if they had been acquired or originated on market-based terms.
Notwithstanding the foregoing, in recognition of the fact that Ford uses Ford
Credit as the exclusive provider of financial services for special retail and
lease programs to support the sale of products manufactured by Ford and other
Automotive Affiliates, it is understood that it would be commercially reasonable
and prudent for Ford Credit to accept, to a limited extent, higher levels of
credit risk than it might otherwise accept in order to continue as the exclusive
provider of financial services to Ford and the other Automotive Affiliates with
respect to such programs. For any given program, Ford Credit may waive its right
to be the exclusive provider of financial services to Ford and the other
Automotive Affiliates.
     5. Ford and Ford Credit agree that (a) Ford Credit shall at all times
maintain its books, records, financial statements and bank accounts separate
from those of Ford and any Automotive Affiliate; (b) Ford Credit shall maintain
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its assets from those of Ford and any
Automotive Affiliate; (c) the funds and other assets of Ford Credit shall not be
commingled with those of Ford or any Automotive Affiliate; (d) Ford Credit shall
at all times hold itself out as a legal entity separate and distinct from Ford
and any Automotive Affiliate; (e) except with respect to the

2



--------------------------------------------------------------------------------



 



performance of their respective obligations under that certain Amended and
Restated Profit Maintenance Agreement dated as of January 1, 2002 between Ford
and Ford Credit (as it may be amended from time to time), each will act in a
manner and conduct its business such that creditors of Ford, acting reasonably,
will rely primarily on the creditworthiness of, and look solely to the assets of
Ford, for repayment of indebtedness and creditors of Ford Credit, acting
reasonably, will rely primarily on the creditworthiness of, and look solely to
the assets of Ford Credit, for repayment of indebtedness; and (f) they otherwise
will take such reasonable and customary action so that Ford Credit will not be
consolidated with Ford or any Automotive Affiliate in any case or other
proceeding seeking liquidation, reorganization or other relief with respect to
Ford or any Automotive Affiliate or its debts under any bankruptcy, insolvency
or other similar law.
     6. The sum of (i) the aggregate amount of unused committed credit
facilities, (ii) the unutilized portion of the aggregate dollar amount of
receivables that bank-sponsored, commercial paper issuers (conduits) are
contractually committed to purchase from Ford Credit and (iii) cash, cash
equivalents and marketable securities (and any other sources of liquidity that
may be agreed upon from time to time) of Ford Credit and its consolidated
subsidiaries shall at all times be at least equal to 100% of the outstanding
commercial paper of Ford Credit and its consolidated subsidiaries.
     7. In the event that Ford or any of its subsidiaries engages in a corporate
transaction that causes the Pension Benefit Guaranty Corporation (“PBGC”) to
threaten to terminate the pension plans sponsored by Ford or any of its
subsidiaries, Ford shall, or shall cause any of its subsidiaries to, seek to
negotiate a settlement with the PBGC to avoid an involuntary plan termination.
In connection with such negotiated settlement, Ford shall endeavor not to grant
to the PBGC a security interest in the assets of Ford Credit that has priority
over the claims of unsecured creditors of Ford Credit.
     8. All determinations to be made under this Agreement shall be made in
accordance with, or with reference to financial statements prepared in
accordance with, United States generally accepted accounting principles. For
purposes of this Agreement, the term “lease receivables” shall mean “net
investment in operating leases” as stated on or reflected in Ford Credit’s
consolidated financial statements.
     9. During the term of this Agreement, Ford Credit shall continue to make
inventory and capital financing generally available to dealers of vehicles
manufactured or sold by Ford or its Automotive Affiliates and shall continue to
make retail and lease financing generally available to such dealers’ customers
to substantially the same extent that Ford Credit has historically made such
services available, so long as providing such services to such an extent would
not result in a breach of any of the foregoing provisions. Nothing herein
precludes Ford Credit from providing or continuing to provide financial services
to automotive manufacturers other than Ford or its Automotive Affiliates.
     10. In addition to any rights of set-off Ford and Ford Credit may have
against the other as a matter of law or otherwise, (a) upon Ford Credit having
failed, or being reasonably expected by Ford to fail, to make payments in the
ordinary course of business on a Ford Credit Obligation

3



--------------------------------------------------------------------------------



 



or upon the commencement of any bankruptcy, insolvency or similar proceeding of
Ford Credit or any Credit Affiliate, Ford will have the right (but will not be
obliged) without prior notice to Ford Credit or any other person to set-off any
Ford Credit Obligations (whether matured or contingent, regardless of the
currency or terms of the obligation) against Ford Obligations (whether matured
or contingent, regardless of the currency or terms of the obligation) and
(b) upon Ford having failed to, or being reasonably expected by Ford Credit to
fail to, make payments in the ordinary course of business on a Ford Obligation
or upon the commencement of any bankruptcy, insolvency or similar proceeding of
Ford or an Automotive Affiliate, Ford Credit will have the right (but will not
be obliged) without prior notice to Ford or any other person to set-off any Ford
Obligations (whether matured or contingent, regardless of the currency or terms
of the obligation) against Ford Credit Obligations (whether matured or
contingent, regardless of the currency or terms of the obligation). If the
amount of either a Ford Obligation or a Ford Credit Obligation is unascertained,
Ford or Ford Credit (as the case may be) may in good faith estimate that
obligation and set-off in respect of the estimate, subject to Ford or Ford
Credit (as the case may be) accounting to the other when the amount of such
obligation is ascertained. For the avoidance of doubt, it is understood that
nothing in this paragraph creates a security interest. For purposes of this
Agreement, the Ford Obligations shall consist of the following obligations
(whether or not then due) of Ford or an Automotive Affiliate to Ford Credit or a
Credit Affiliate: (i) interest rate subvention; (ii) lease residual subvention;
(iii) intercompany payables; (iv) notes payable; (v) uncollateralized
guarantees; (vi) FMC Related Receivables; and (vii) any other obligation of, or
guaranteed by, Ford or an Automotive Affiliate owing to Ford Credit or a Credit
Affiliate whether or not it would appear as an asset on a consolidated balance
sheet of Ford Credit. For purposes of this Agreement, the Ford Credit
Obligations shall consist of the following obligations (whether or not then due)
of Ford Credit or a Credit Affiliate to Ford or an Automotive Affiliate:
(i) notes payable; (ii) intercompany payables; (iii) retiree healthcare and life
insurance payables; (iv) intercompany payables for taxes; and (v) any other
obligation of Ford Credit or a Credit Affiliate owing to Ford or an Automotive
Affiliate. The parties agree that interest rate and lease subvention obligations
of Ford and Automotive Affiliates may be prepaid at any time and from time to
time, and if the agreements for such obligations do not contain prepayment
provisions, then the value of such subvention obligations for purposes of any
prepayment thereof shall be calculated as the present value thereof obtained by
applying the then-current discount rate that has been agreed to between Ford and
Ford Credit. For purposes of this Agreement, the FMC Related Receivables means
the following types of receivables purchased by or assigned to Ford Credit or
Credit Affiliates from Ford or Automotive Affiliates, or originated by Ford
Credit or Credit Affiliates, each of which may be guaranteed (in whole or in
part) by Ford or an Automotive Affiliate: receivables related to the sale of
automotive parts and accessories by Ford or an Automotive Affiliate (US, Canada,
Europe and Asia Pacific), receivables related to the Ford Rent A Car
(FRAC) program, receivables related to the company car program (US, Europe and
Asia), receivables related to the chassis converter program (US) and receivables
related to the used vehicle repurchase program (US, Canada and Europe);
provided, however, that FMC Related Receivables shall not include any of the
foregoing receivables that have been sold in an on- or off-balance sheet
securitization or other structured financing transaction.

4



--------------------------------------------------------------------------------



 



     11. During the term of this Agreement, Ford shall, and hereby does,
guarantee to Ford Credit the Ford Obligations of Automotive Affiliates, and Ford
Credit shall, and hereby does, guarantee to Ford the Ford Credit Obligations of
Credit Affiliates.
     12. This Agreement shall be construed and interpreted in accordance with,
and governed by, the internal laws of the State of New York, excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction.
     13. This Agreement shall terminate on the Termination Date, which shall
initially be December 11, 2011. On December 11, 2007, and on each December 11
thereafter during the term of this Agreement, the Termination Date shall be
extended automatically for an additional one-year period (ending on the
December 11 next following the then-current Termination Date) unless either
party shall have given the other party written notice during the period
beginning on the July 1 and ending on the November 1 immediately preceding such
December 11, specifying its election not to extend the Termination Date beyond
the then-current Termination Date and that the term of this Agreement shall,
therefore, expire on such then-current Termination Date. Notwithstanding the
foregoing, the provisions of paragraph 10 relating to set-off shall survive the
termination of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                      FORD MOTOR COMPANY       FORD MOTOR CREDIT COMPANY    
 
                   
By:
  /s/ Ann Marie Petach
 
Ann Marie Petach       By:   /s/ Kenneth R. Kent
 
Kenneth R. Kent    
 
  Vice President and Treasurer           Vice Chairman, Chief Financial Officer
   
 
              and Treasurer    

5